          Case 1:21-cr-00007-JDB Document 10 Filed 02/26/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                              :
                                                       :
                                                       :
v.                                                    :        CR. NO. 21-CR-7 (JEB)
                                                       :
MICHAEL MCKAY,                                        :
                                                       :
                   Defendant.                         :


                  NOTICE OF LETTER AND DOCUMENTS PROVIDED
                             TO DEFENSE COUNSEL

          The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, hereby gives notice that on February 26, 2021, the United States gave

to counsel of record in the above-captioned case via Electronic Mail and the Electronic Case Filing

System, the attached letter together with the referenced documents.

                                                  Respectfully submitted,

                                                      MICHAEL SHERWIN
                                                      Acting United States Attorney

                                            By:       __/S/__Nicole McClain______________
                                                      NICOLE MCCLAIN
                                                      Assistant United States Attorney
                                                      D.C. Bar No. 1029759
                                                      555 4th Street, N.W.
                                                      Washington, D.C. 20530
                                                      (202) 252-7848
                                                      Nicole.McClain@usdoj.gov




                                                  1
          Case 1:21-cr-00007-JDB Document 10 Filed 02/26/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

       On this 26th day of February, 2021, a copy of the foregoing was served upon defense

counsel of record via the Electronic Case Filing (ECF) System.



                                                               /s/
                                                     NICOLE MCCLAIN
                                                     Assistant United States Attorney




                                                2
